DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The 8 MAR 2021 amendments to claims 1 and 2 obviate the objections noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 8 MAR 2021 amendments to claim 3 overcome the rejection noted in the previous Office action.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over embodiments of Mi et al. (US 20130240348; below, “Mi” – previously cited). MPEP § 2143(A)-(G).
RE 1, Mi, in Fig. 10 and related text, e.g., Abstract, [0001] to [0324], Figs. 1-9 and 11-62, claims, discloses a nanowire comprising:

    PNG
    media_image1.png
    21
    563
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    21
    563
    media_image1.png
    Greyscale

a first nanowire portion (1020 – [0190]) including a group III-V compound semiconductor with a first type of doping (cf. comments regarding 820 – [0185] and 920 – [0186]);

a third nanowire portion (1050 – [0190]) disposed on the second nanowire portion (1030, 1040) opposite the first nanowire portion (1020), the third nanowire portion (1050) including a group III-V compound semiconductor with a second type of doping (e.g., cf. comments regarding 850 – [0185] and 950 (typo: 850) – [0186], Fig. 9, and [0195]-[0197]).
Mi discloses the claimed invention except for the quantum shell structure (1030 portions flanking 1040) including Aluminum Gallium Nitride (AlGaN) or Aluminum-rich Gallium Nitride; and quantum barrier regions (1030 portions vertically aligned with 1040) of Aluminum Gallium Nitride (AlGaN). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Aluminum Gallium Nitride (AlGaN) or Aluminum-rich Gallium Nitride; since it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, see Mi’s [0301].
Another embodiment of Mi, e.g., [0301], teaches a quantum shell structure includes AlGaN or Aluminum-rich Gallium Nitride; and quantum barrier regions of Aluminum Gallium Nitride (AlGaN).
It would have been obvious … to modify Mi as taught by another embodiment of Mi so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, Mi discloses the nanowire of Claim 1, wherein the plurality of quantum core structures include [sic] a plurality of quantum disks, quantum arch-shaped forms, quantum wells, quantum dots within quantum wells or combinations thereof (e.g., [0190]-[0197]). Cf. MI also (e.g., [0075], [0083]-[0085]).
RE 3, Mi discloses the nanowire of Claim 1, wherein the quantum shell structure and the one or more quantum core structures [sic] are configured to suppress non-radiative surface recombination (e.g., [0196]). Cf. also MI (e.g., Abstract, [0008], [0021], [0073], et seq.). Applicants are reminded that while features of an apparatus may be recited either structurally or In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114.
RE 4, Mi discloses the nanowire of Claim 1, wherein the nanowire has a hexagonal, square, rectangular, circular, elliptical or polygonal cross-sectional shape (e.g., Fig. 10). Cf. also MI (e.g., [0073], Fig. 6A).
RE 5, Mi discloses the nanowire of Claim 1, wherein:
the first nanowire portion (1020) includes n-type doped Gallium Nitride (GaN); and
the second nanowire portion (1050) includes p-type doped Gallium Nitride (GaN) (cf. comments regarding 820, 850, 920, 950 – [0185]-[0186]). Cf. also MI (e.g., GaN:Si and GaN:Mg – [0087]).
Claims 1-5 are rejected.
Remarks
The 8 MAR 2020 amendments to claims 1-3 have been noted and entered.
The 8 MAR 2020 cancellation of claims 6 and 7 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 8 MAR 2021 rebuttal arguments (REM pages 10-13) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Applicants assert that prior art reference Mi does not teach a plurality of InGaN quantum active regions of [sic] alternating with a plurality of AlGaN quantum barrier regions having a [sic “an”] AlGaN or Aluminum-rich Gallium Nitride quantum shell structure disposed about a periphery of the alternating InGaN quantum active regions and AlGaN quantum In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In view of these remarks, applicants’ arguments vis-à-vis patentability are not persuasive. Accordingly, claims 1-5 are rejected.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815